Order entered September 3, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00516-CR

                  JASMINE EAQUENDALYN-DYS REED, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 5
                                Collin County, Texas
                        Trial Court Cause No. 005-82888-07

                                      ORDER
      Appellant’s August 21, 2014 motion to abate the appeal for findings of fact and

conclusions of law is DENIED.


                                                 /s/   LANA MYERS
                                                       JUSTICE